PER CURIAM.
James Riley, a juvenile, appeals from his conviction of possession of burglary tools and a sentence which imposed adult sanctions pursuant to section 39.059(7)(c), Florida Statutes (Supp.1990). We affirm in part, reverse in part and remand.
We hold that the record contains sufficient evidence for a reasonable jury to conclude that appellant driver of the stolen automobile, and the codefendant, were in possession of the burglary tools which they had used that morning to steal the automobile. Accordingly, we affirm appellant’s conviction.
Appellant argues, and the state concedes, that the trial court committed reversible error when it failed to consider the criteria enumerated in section 39.059(7)(c), Florida Statutes (Supp.1990) and failed to provide written findings. Accordingly, we affirm appellant’s conviction, but reverse and remand the cause for resentencing in accordance with section 39.059(7)(c). As a result, appellant’s third point on appeal, which challenges trial counsel’s effectiveness at the sentencing, is moot.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, STONE and WARNER, JJ., concur.